431 F. Supp. 2d 1322 (2006)
VWP OF AMERICA, INC., Plaintiff,
v.
The UNITED STATES, Defendant.
Slip Op. 06-64, Court No. 93-12-00803.
United States Court of International Trade.
May 3, 2006.

JUDGMENT ORDER
MUSGRAVE, Judge.
Further to the second remand of the Court of Appeals for the Federal Circuit in VWP of America, Inc. v. United States, 117 Fed.Appx. 113, 2004 WL 2676667 (Fed.Cir.2004), and the parties, following lengthy discussions, having agreed to settle this matter; now, therefore, it is hereby
ORDERED that the U.S. Customs and Border Protection shall reliquidate the entries identified in Schedule A attached hereto on the basis of the appraised values less 17%, and shall promptly refund to Plaintiff the excess duties with interest as provided by law; and it is further
ORDERED that each party shall bear its own costs and expenses; and it is further
ORDERED that this action is dismissed as settled.


                   Schedule A
Port: Jackman, Maine
Court            Protest         Entry          Entry
Number           Number          Number          Date
------           -------         ------          ----
XX-XX-XXXXX   XXXX-XX-XXXXXX   XXX-XXXXXXX-X   12/09/92
(12/16/93)                     XXX-XXXXXXX-X   12/01/92
                               XXX-XXXXXXX-X   12/01/92
                               XXX-XXXXXXX-X   12/02/92
              XXXX-XX-XXXXXX   XXX-XXXXXXX-X   01/06/93
                               XXX-XXXXXXX-X   01/06/93
                               XXX-XXXXXXX-X   12/09/92
                               XXX-XXXXXXX-X   12/10/92
                               XXX-XXXXXXX-X   12/14/92
                               XXX-XXXXXXX-X   12/14/92
                               XXX-XXXXXXX-X   12/15/92
                               XXX-XXXXXXX-X   12/15/92
                               XXX-XXXXXXX-X   12/16/92
                               XXX-XXXXXXX-X   12/18/92
                               XXX-XXXXXXX-X   12/21/92
                               XXX-XXXXXXX-X   12/23/92
                               XXX-XXXXXXX-X   12/24/92
                               XXX-XXXXXXX-X   01/04/93
                               XXX-XXXXXXX-X   01/04/93
                               XXX-XXXXXXX-X   01/04/93
                               XXX-XXXXXXX-X   01/05/93
                               XXX-XXXXXXX-X   11/17/92
                               XXX-XXXXXXX-X   01/08/93
                               XXX-XXXXXXX-X   01/18/93
                               XXX-XXXXXXX-X   01/18/93
                               XXX-XXXXXXX-X   01/18/93
                               XXX-XXXXXXX-X   01/18/93
                               XXX-XXXXXXX-X   01/20/93
                               XXX-XXXXXXX-X   01/20/93
                               XXX-XXXXXXX-X   12/31/92
                               XXX-XXXXXXX-X   01/22/93
                               XXX-XXXXXXX-X   01/26/93
                               XXX-XXXXXXX-X   01/27/93
                               XXX-XXXXXXX-X   01/29/93
                               XXX-XXXXXXX-X   02/01/93